COURT OF APPEALS OF VIRGINIA


              Present: Judges AtLee, Causey and Senior Judge Haley
UNPUBLISHED


              Argued at Richmond, Virginia


              SABRE ABDUL SYKES, SOMETIMES KNOWN AS
               SA’BRE SYKES
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1084-21-2                                    JUDGE JAMES W. HALEY, JR.
                                                                                    JULY 19, 2022
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                           Richard Strouse Wallerstein, Jr., Judge

                               Charles R. Samuels for appellant.

                               Jason D. Reed, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     The trial court convicted appellant of robbery and use of a firearm in the commission of a

              felony. On appeal, appellant challenges an evidentiary ruling and the sufficiency of the evidence to

              sustain his convictions. He also argues that the trial court abused its sentencing discretion. For the

              following reasons, we affirm the trial court’s judgment.

                                                        BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Poole v.

              Commonwealth, 73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469,

              472 (2018)). In doing so, we discard any of appellant’s conflicting evidence, and regard as true

              all credible evidence favorable to the Commonwealth and all inferences that may reasonably be

              drawn from that evidence. Gerald, 295 Va. at 473.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        In February 2019, Erica Ballou went on a weekend vacation in Florida. Her

sixteen-year-old son, R.W., stayed at home. The night after Ballou left, appellant called R.W. and

“said he had a gun” for him. R.W. had a “good relationship” with appellant and considered him to

be a “cousin.” A few moments later, appellant and a man R.W. did not recognize walked through

the door of Ballou’s house. Once inside, appellant produced a handgun, aimed it at R.W., and said,

“kick that shit little bro.” R.W. understood that appellant was demanding money, so he gave

appellant “four or five hundred dollars.” R.W. surrendered the money to appellant because he was

nervous and scared by the “gun [aimed] towards” him.

        Appellant then handed the gun to the other man, who aimed it at R.W. and instructed him to

“turn around.” R.W. complied as appellant walked upstairs and into Ballou’s room. After five to

ten minutes, appellant returned to R.W. and asked, “where the iron at little bro?” When R.W.

replied that Ballou had it, appellant and the other man left. R.W. went to his mother’s room and

saw that many of her belongings had been “thrown on the ground.”

        After returning from vacation, Ballou discovered that “one of [her] older wallets,” which

was “normally in [her] dresser drawer,” was lying atop her dresser. Several items had been

removed from her nightstand and were on the floor. In addition, a jar where Ballou collected

change had been broken, $300 from the jar was missing, and change was “spread out” on the floor.

R.W. told Ballou that he had been robbed and an “unknown male had a gun to [his] head.” At

appellant’s trial, R.W. admitted that he initially lied to his mother and the police by stating that

appellant “just came by to hang out” because he was worried “about getting in trouble.” Two or

three days later, however, appellant reported to the police that R.W. had been trying to buy a gun

from appellant.

        On February 22, 2019, Detective Joseph Bartol interviewed appellant at the Henrico police

station. Appellant stated that R.W. tried to “buy a firearm” from a man named “Jay.” Appellant

                                                  -2-
claimed he was with R.W. when Jay arrived, produced a firearm, and robbed R.W. Later, appellant

admitted that he and “Jay” arrived together but claimed that Jay “turned the script on him and . . .

robbed [R.W.].”

        During Detective Bartol’s testimony, the Commonwealth played portions of an audio

recording of appellant’s interview. When the Commonwealth moved to introduce the recording

into evidence, the trial court asked whether it “need[ed] to accept the recording . . . as an exhibit”

because the audio had been “recorded.”1 The Commonwealth agreed that admitting the recording

as an exhibit was “not necessary.”

        After the close of the evidence and argument by counsel, the trial court convicted appellant

of robbery and use of a firearm in the commission of a felony. The court “had [the] opportunity to

judge the credibility of the witnesses and [found] beyond a reasonable doubt that” appellant was

guilty of both offenses. The court ordered a presentence investigation report and continued the

matter for sentencing.

        During the presentence investigation, appellant reported that he had been diagnosed with

“Attention Deficit Hyperactivity Disorder,” depression, and a learning disorder. He claimed that

after attempting suicide four times, he received inpatient mental health treatment and “follow up

services with Henrico Mental Health.”

        At the sentencing hearing, the Commonwealth introduced Ballou’s victim impact statement.

Ballou wrote that R.W. suffered from “a lot of anxiety” since the robbery and “takes anxiety

medication.” She lamented that R.W. “has lost all trust in people,” “doesn’t feel safe,” and is

“afraid to be at home.” Additionally, R.W. “refuses to go out in public” and “doesn’t have friends”




        1
          The trial transcript reflects that the audio recording was not transcribed. Instead, it
states, “AN AUDIO RECORDING IS PLAYED BEFORE THE COURT.”
                                                   -3-
because he “doesn’t know if someone will retaliate against him for telling what happened.” Ballou

reported that approximately $900 was taken during the robbery.

       The Commonwealth asked the trial court to order restitution and impose a total of three

years of active incarceration. The Commonwealth suggested that three years was a “stiff penalty”

that nevertheless provided “something to look forward to.” Appellant joined the Commonwealth in

asking for three years of active incarceration, emphasizing that he had been “in and out” of the

Department of Juvenile Justice and suffered from “significant mental health problems.” After

reviewing the presentence investigation report and victim impact statement, the trial court sentenced

appellant to five years of active incarceration. The court found that three years of incarceration was

insufficient given the circumstances of the case: “a robbery with a firearm” that placed the victim

“in legitimate fear.” This appeal follows.

                                             ANALYSIS

                                          A. Audio Exhibit

       Appellant argues that the trial court erred by “denying the admission as an exhibit” of the

audio recording of Detective Bartol’s interview of appellant because the court “erroneously believed

[the recording] was being transcribed.” He maintains that the court “allowed the recording to be

played in open court, suggesting it was admitted, but then denied its introduction as an exhibit.”

Appellant, however, did not preserve his argument for appeal.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable this Court to attain the ends of justice.” Rule 5A:18. “Rule 5A:18 requires a

litigant to make timely and specific objections, so that the trial court has ‘an opportunity to rule

intelligently on the issues presented, thus avoiding unnecessary appeals and reversals.’” Brown

v. Commonwealth, 279 Va. 210, 217 (2010) (quoting West v. Commonwealth, 43 Va. App. 327,

                                                 -4-
337 (2004)). “Specificity and timeliness undergird the contemporaneous-objection rule [and]

animate its highly practical purpose.” Bethea v. Commonwealth, 297 Va. 730, 743 (2019). “Not

just any objection will do. It must be both specific and timely—so that the trial judge would

know the particular point being made in time to do something about it.” Id. (quoting Dickerson

v. Commonwealth, 58 Va. App. 351, 356 (2011)).

        The record demonstrates that after playing the audio recording in open court, the

Commonwealth, not appellant, moved for its admission into evidence. Moreover, appellant did

not object when the trial court decided to proceed without admitting the recording as an exhibit.

Accordingly, as appellant failed to ask that the recording be admitted into evidence or object

when the trial court decided not to do so, he cannot argue for the first time on appeal that the

decision was an abuse of the trial court’s discretion. Although there are exceptions to

Rule 5A:18, appellant does not invoke them, and the Court will not apply the exceptions sua

sponte. Edwards v. Commonwealth, 41 Va. App. 752, 761 (2003) (en banc).

        Notwithstanding the default, appellant argues that this Court cannot “adequately rule” on the

sufficiency of the evidence without “knowing what was in th[e] recording.” Accordingly, he asks

us to “remand the matter to the trial court to create a complete record.” It is well-established,

however, that “it is appellant’s burden to present this Court with a record complete enough to

demonstrate that the trial court abused its discretion.” Wilkins v. Commonwealth, 64 Va. App.

711, 716 (2015) (citing Wansley v. Commonwealth, 205 Va. 419, 422 (1964)). “The record must

contain all evidence necessary and material for the appellate court to determine the existence of

errors in the trial court transcript.” Id.

        “The transcript of any proceeding is a part of the record when it is filed in the office of

the clerk of the trial court no later than 60 days after entry of the final judgment.” Rule 5A:8(a).

“When the appellant fails to ensure that the record contains transcripts or a written statement of

                                                 -5-
facts necessary to permit resolution of appellate issues, any assignments of error affected by such

omission shall not be considered.” Rule 5A:8(b)(4)(ii). See also Smith v. Commonwealth, 32

Va. App. 766, 772 (2000) (holding that “[t]his Court has no authority to make exceptions to the

filing requirements” for transcripts “set out in the Rules” (quoting Turner v. Commonwealth, 2

Va. App. 96, 99 (1986))). Importantly, Rule 5A:8(d) provides that “[a]ny party may object to a

transcript or written statement on the ground that it is erroneous or incomplete” by filing a notice

of “such objection . . . with the clerk of the trial court within 15 days after the date the notice of

filing the transcript . . . is filed in the office of the clerk of the trial court.” The trial judge “must”

rule on the notice of objection “[w]ithin 10 days” and may “include any accurate additions to

make the record complete.” Rule 5A:8(d)(3).

        The record demonstrates that after the transcripts were filed in the trial court clerk’s

office, appellant did not file a notice of objection or ask the trial court to “include any accurate

additions” to the transcript “to make the record complete” under Rule 5A:8(d). Id. By failing to

assert his right to make indispensable evidence a part of the record, appellant has waived all

arguments that involve that evidence on appeal. See Smith v. Commonwealth, 281 Va. 464, 469

(2011) (holding that “many cases contain issues that are not resolved on the merits in the appeal

because of noncompliance with the appellate rules, including the rule relating to the filing of

transcripts”).

                                    B. Sufficiency of the Evidence

        Although appellant alleges that the evidence was insufficient to sustain his convictions,

he has not cited any authority to support his argument other than the standard of review

governing challenges to the sufficiency of the evidence. Instead, the entirety of appellant’s

sufficiency argument reads: “Here [R.W.’s] statements to the police were acknowledged to be




                                                   -6-
false. Duplicity in statements from the only witness, combined with differences in the version of

events by the other witnesses should have been sufficient to cause reasonable doubt.”

       An opening brief must contain “[t]he standard of review and the argument (including

principles of law and authorities) relating to each assignment of error.” Rule 5A:20(e)

(emphasis added). “Unsupported assertions of error ‘do not merit appellate consideration.’”

Bartley v. Commonwealth, 67 Va. App. 740, 744 (2017) (citing Jones v. Commonwealth, 51

Va. App. 730, 734 (2008)). “[I]t is not the role of the courts, trial or appellate, to research or

construct a litigant’s case or arguments for him or her.” Id. at 746 (quoting Sneed v. Bd. of Pro.

Resp. of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010)). “Nor is it this Court’s

‘function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.’” Burke v. Catawba Hosp., 59 Va. App. 828, 838 (2012) (quoting

Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7 (1988) (en banc)). Accordingly, “where a party fails to

develop an argument in support of his or her contention or merely constructs a skeletal argument,

the issue is waived.” Bartley, 67 Va. App. at 746 (quoting Sneed, 301 S.W.3d at 615); Fadness

v. Fadness, 52 Va. App. 833, 851 (2008) (holding that when a party’s failure to comply with

Rule 5A:20 is “significant, they have waived their right to have these issues reviewed by this

Court”).

       Appellant’s failure to comply with Rule 5A:20 in this case is significant. His entire

argument consists of two conclusory assertions that are unsupported by any legal analysis or

authority. At best, he presents a “skeletal argument,” which is insufficient to satisfy Rule

5A:20(e) and “leaves us without a legal prism through which to view his alleged error.” Bartley,

67 Va. App. at 746. Accordingly, appellant’s second assignment of error is waived. See id. at

745 (holding that an appellant’s failure to comply with Rule 5A:20 was significant when he cited

to only one case and “fail[ed] to support [his] argument with any legal analysis or authority”).

                                                 -7-
                                       C. Sentencing Discretion

        Appellant argues that the trial court abused its sentencing discretion by sentencing him to a

total of five years of active incarceration. He contends that the trial court “failed to adequately

consider [his] mental health issues . . . , including both treatment and voluntary and involuntary

commitments.” Instead, he argues, the court “avoided” his mental health issues and sentenced him

above the discretionary sentencing guidelines’ recommendation without explaining the deviation,

“as required by law.”

        “We review the trial court’s sentence for abuse of discretion.” Scott v. Commonwealth,

58 Va. App. 35, 46 (2011). “The sentencing guidelines are advisory only and do not require trial

courts to impose specific sentences.” Runyon v. Commonwealth, 29 Va. App. 573, 577-78

(1999). Accordingly, a judge’s failure to follow the sentencing guidelines is “not . . . reviewable

on appeal or the basis of any other post-conviction relief.” Code § 19.2-298.01(F). Moreover, it

is well-established that “when a statute prescribes a maximum imprisonment penalty and the

sentence does not exceed that maximum, the sentence will not be overturned as being an abuse

of discretion.” Minh Duy Du v. Commonwealth, 292 Va. 555, 564 (2016) (quoting Alston v.

Commonwealth, 274 Va. 759, 771-72 (2007)). “[O]nce it is determined that a sentence is within

the limitations set forth in the statute under which it is imposed, appellate review is at an end.”

Thomason v. Commonwealth, 69 Va. App. 89, 99 (2018) (quoting Minh Duy Du, 292 Va. at

565). Here, appellant’s sentences were within the ranges set by the legislature. See Code

§§ 18.2-53.1 and 18.2-58.

        It was within the trial court’s purview to weigh appellant’s mitigating evidence. Keselica

v. Commonwealth, 34 Va. App. 31, 36 (2000). “Criminal sentencing decisions are among the

most difficult judgment calls trial judges face.” Minh Duy Du, 292 Va. at 563. “Because this

task is so difficult, it must rest heavily on judges closest to the facts of the case—those hearing

                                                  -8-
and seeing the witnesses, taking into account their verbal and nonverbal communication, and

placing all of it in the context of the entire case.” Id. The record demonstrates that the trial court

considered the mitigating evidence appellant cites on appeal, including his “mental health

issues.” Balanced against that evidence, however, was appellant’s use of a firearm to threaten and

rob a juvenile, whose trust appellant violated. After considering all the circumstances, the trial

court imposed the sentence that it deemed appropriate. That sentence did not exceed the

statutory maximums for appellant’s offenses, and our task is complete. Id. at 564-65; Thomason,

69 Va. App. at 99.2

                                          CONCLUSION

       For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                                            Affirmed.




       2
         We do not address appellant’s argument that the trial court had an obligation to
“develop the record sua sponte” “to appropriately rule on the impact of [his] mental health”
because it exceeds the scope of his assignments of error. See Kirby v. Commonwealth, 264 Va.
440, 444-45 (2002) (declining to “notice” arguments not “encompass[ed]” by an assignment of
error).
                                              -9-